     Case 3:17-cv-00101-RDM Document 443 Filed 03/03/20 Page 1 of 27




               THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

                                        )
Consumer Financial Protection Bureau,   )
                                        )
                      Plaintiff,        )     Civil Action No. 3:17-cv-00101
                                        )     (Hon. Robert D. Mariani)
       v.                               )
                                        )
Navient Corporation, et al.,            )
                                        )
                      Defendants.       )


DEFENDANTS’ BRIEF IN OPPOSITION TO PLAINTIFF’S MOTION TO
             DISQUALIFY DR. XIAOLING ANG
          Case 3:17-cv-00101-RDM Document 443 Filed 03/03/20 Page 2 of 27




                                          TABLE OF CONTENTS

INTRODUCTION .....................................................................................................1
BACKGROUND .......................................................................................................2
   A. Dr. Ang’s Work at the CFPB............................................................................. 2
   B. Dr. Ang’s Role in this Litigation ....................................................................... 5
ARGUMENT .............................................................................................................5
I.  The CFPB Has Failed To Demonstrate That Dr. Ang Received Specific,
    Confidential, And Substantially Relevant Information Warranting Her
    Disqualification................................................................................................6
   A. The CFPB’s 2013 Request for Payment Allocation Data is Irrelevant to this
   Lawsuit. ................................................................................................................10
   B. Communications Related to the April 2014 CID Did Not Involve Dr. Ang’s
   Receipt of Confidential Information Substantially Related to this Lawsuit. ....... 12
   C. Communications Related to the April 2015 CID Did Not Involve Any
   Disclosure of Relevant Confidential Information. ...............................................14
   D. Communications Related to Draft Servicing Standards Do Not Show That Dr.
   Ang Received Relevant Confidential Information. ..............................................17
II.    The Balance Of Additional Factors Weighs Against Dr. Ang’s
       Disqualification..............................................................................................18
CONCLUSION ........................................................................................................20




                                                             ii
         Case 3:17-cv-00101-RDM Document 443 Filed 03/03/20 Page 3 of 27




                                   TABLE OF AUTHORITIES

                                                                                                       Page(s)
                                                   CASES

Cordy v. Sherwin-Williams Co.,
     156 F.R.D. 575 (D.N.J. 1994) ......................................................................... 8

Crenshaw v. MONY Life Ins. Co.,
     318 F. Supp. 2d 1015 (S.D. Cal. 2004) .....................................................9, 11

Fed. Trade Comm’n v. Innovative Designs, Inc.,
      2018 WL 1334830 (W.D. Pa. Mar. 15, 2018) ...................................7, 8, 9, 12

Grant Thornton, LLP. v. F.D.I.C.,
      297 F. Supp. 2d 880 (S.D. W. Va. 2004) ................................................13, 18

Greene, Tweed of Del., Inc. v. DuPont Dow Elastomers, LLC,
     202 F.R.D. 426 (E.D. Pa. 2001) ............................................................6, 7, 10

Hess Corp. v. Schlumberger Tech. Corp.,
      2018 WL 6618068 (S.D. Tex. Dec. 18, 2018) ................................................ 8

Hewlett-Packard Co. v. EMC Corp.,
     330 F. Supp. 2d 1087 (N.D. Cal. 2004)................................................. Passim

Koch Refining Co. v. Boudreaux MV,
     85 F.3d 1178 (5th Cir.1996) ............................................................................7

Orion Corp. v. Sun Pharm. Indus., Ltd.,
      2009 WL 5872982 (D.N.J. June 12, 2009)...................................................... 7

Return Mail, Inc. v. United States,
      107 Fed. Cl. 459 (2012) ...................................................................................8

Rhodes v. E.I. Du Pont De Nemours & Co.,
     558 F. Supp. 2d 660 (S.D. W.Va. 2008) ......................................................... 6

U.S. ex rel. Cherry Hill Convalescent, Ctr., Inc. v. Healthcare Rehab
      Sys., Inc., 994 F. Supp. 244 (D.N.J. 1997) ............................................ Passim

                                                       iii
          Case 3:17-cv-00101-RDM Document 443 Filed 03/03/20 Page 4 of 27




United States v. Medico Indus., Inc.,
      784 F.2d 840 (7th Cir. 1986) ........................................................................... 6

Wang Labs., Inc. v. Toshiba Corp.,
     762 F. Supp. 1246 (E.D. Va. 1991) ................................................................. 8

                         STATUTES, RULES, AND REGULATIONS

18 U.S.C. § 207 ..........................................................................................................6

Department of Education, Memorandum from Ted Mitchell to James
     Runcie, “Policy Direction on Federal Student Loan Servicing,”
     available at https://www2.ed.gov/documents/press-
     releases/loan-servicing-policy-memo.pdf .....................................................17

                                         OTHER AUTHORITIES
H.R. Rep. No. 748, 87th Cong., 1st Sess. (1961) ...................................................... 6

FDIC, “FDIC Announces Settlement with Sallie Mae for Unfair and
     FDIC Announces Settlement with Sallie Mae for Unfair and
     Deceptive Practices and Violations of the Servicemembers
     Civil Relief Act” (May 13, 2014), available at
     https://www.fdic.gov/news/news/press/2014/pr14033.html .........................10




                                                            iv
       Case 3:17-cv-00101-RDM Document 443 Filed 03/03/20 Page 5 of 27




                                 INTRODUCTION

      To support its motion for disqualification, the CFPB was required to present

evidence of “specific and unambiguous disclosures” by CFPB lawyers to Dr.

Xiaoling Ang of confidential information that is substantially related to the claims

in this lawsuit. See Hewlett-Packard Co. v. EMC Corp., 330 F. Supp. 2d 1087,

1094 (N.D. Cal. 2004). After many written submissions and an extensive

evidentiary hearing, the CFPB has failed to identify any such evidence. That

failure requires rejection of the disqualification motion.

      Rather than point to such evidence, the CFPB has resorted to generalities to

support their motion—claiming that Dr. Ang was “exposed” to the “mental

impressions” of CFPB lawyers or to the “goals” of a particular information request.

These conclusory assertions fall well short of the high burden required for a party

seeking the “rare” and “drastic” measure of expert disqualification. Id. at 1092. In

particular, there is no evidence that CFPB lawyers—during interactions with Dr.

Ang almost two years (or more) before the CFPB filed suit—shared their views on

the strengths and weaknesses of their litigated claims against Navient, Navient’s

anticipated defenses, or the arguments the CFPB might make to overcome those

defenses and prove their claims. Indeed, the CFPB has presented no evidence that

CFPB lawyers ever shared with Dr. Ang any information that even approaches the
       Case 3:17-cv-00101-RDM Document 443 Filed 03/03/20 Page 6 of 27




information available in the CFPB’s publicly filed complaint in this lawsuit.

      The evidentiary hearing also revealed the vast gulf between the economic

analysis in Dr. Ang’s report and the technical comments she made to several

Bureau Civil Investigative Demand (“CID”) requests. Dr. Ang’s report relies

exclusively on her expertise as an economist, and involves analysis of a massive

loan-level dataset produced in discovery as part of her rebuttal of the opinions of

the CFPB’s expert regarding the relative costs and benefits of forbearance and

income-driven repayment (“IDR”) plans. That work bears no resemblance to the

technical comments she provided for several CID requests while employed at the

Bureau. Rather, the CIDs involved requests for aggregate, summary information

concerning matters far afield from her report, and the evidence showed that Dr.

Ang only once received any produced information (concerning an issue that is not

part of this lawsuit). In light of those differences, the CFPB’s claim that they are

somehow prejudiced by Dr. Ang’s incidental contacts with CFPB enforcement

lawyers are implausible. Absent any such evidence, and given the significant

prejudice that disqualification would cause both Defendants and Dr. Ang, the

CFPB’s request for disqualification should be denied.

                                 BACKGROUND

A. Dr. Ang’s Work at the CFPB

      From July 2011 until November 2015, Dr. Ang worked as an Economist in


                                          2
       Case 3:17-cv-00101-RDM Document 443 Filed 03/03/20 Page 7 of 27




the Office of Research in the Research, Markets, and Regulations (“RMR”)

Division of the CFPB. Doc. 393, Ex. A (Declaration of Dr. Xiaoling Lim Ang)

¶¶ 6-7. In that role, she worked on general research and policy issues impacting

various product and service markets, including the student loan servicing market.

Id. ¶ 9. Dr. Ang was occasionally consulted by members of other CFPB offices

regarding technical matters involving student loans. Id. ¶ 4.

      The evidentiary record consists of a mere four episodes during Dr. Ang’s

tenure at the CFPB that had any potential relevance to the Navient matter: 1

      Episode #1. In September 2013, Brandis Anderson, an attorney in the

CFPB’s Enforcement office, reached out to Tim Critchfield, an analyst in the

Office of Research, regarding a request for data regarding Navient’s “payment

allocation method” when a borrower made a “partial payment.” Feb. 20, 2020

Hrg. Tr. at 74:17-19. After Michelle Kambara, another analyst, was assigned to



1
  The CFPB relies almost exclusively on hearsay emails to meet its burden. Its
witnesses generally lacked independent recollections of the events and could not
corroborate their substance. Defendants objected and moved to strike CFPB
Exhibits 1-4, 6-11, 13-18, 20, and 42-45. Notably, the CFPB no longer argues that
the exhibits are admissible as business records, effectively conceding they are not
(and waiving any argument to the contrary). See Doc. 439. In various guises, the
CFPB argues instead that the exhibits should be admitted for purposes other than
the truth of their contents. Id. at 9-10. Given the procedural posture here, for
purposes of this brief Defendants treat the challenged exhibits as admitted for their
truth, but it is important to note that if they are admitted for the limited purposes
sought by the CFPB, their substance cannot be properly considered in determining
the nature and extent of Dr. Ang’s involvement in the Navient investigation.
                                              3
       Case 3:17-cv-00101-RDM Document 443 Filed 03/03/20 Page 8 of 27




work on this issue, see Feb. 20 Hrg. Tr. at 51, Dr. Ang was asked to attend

meetings regarding “various allocation methodologies,” see CFPB Ex. 2, and

whether data could be used to “calculate restitution” relating to Navient’s payment

allocation method. See CFPB Exs. 42-44; Feb. 20 Hrg. Tr. at 74:17-19.

      Episode #2. In April 2014, Ms. Anderson reached out to Dr. Ang and Mr.

Critchfield to obtain their input on “four requests for written reports” that

Enforcement was planning to send to Navient as part of a Civil Investigative

Demand (“CID”). CFPB Ex. 11 at A55. Four days later, Dr. Ang responded with

an e-mail providing “[a] few thoughts” on these requests. CFPB Ex. 11 at A52.

      Episode #3. Nearly a year later, in March 2015, Ms. Anderson again e-

mailed Dr. Ang and Mr. Critchfield regarding a CID. Dr. Ang did not initially

respond to Ms. Anderson’s e-mail, but eventually provided two brief edits. CFPB

Ex. 14, at A103-107, A118, A122. After sending this response, Dr. Ang also met

with Ms. Anderson to discuss “resource allocation” and how Ms. Anderson “was

willing to have a dialogue about how to think about data analysis and how to

effectively work and interact with colleagues in other divisions.” Feb. 20 Hrg. Tr.

at 301-302.

      Episode #4. Finally, in October 2015, Dr. Ang was among more than ten

members of the RMR Division asked for feedback on a draft set of “servicing

standards” prepared by the CFPB’s Office for Students. CFPB Ex. 20 at A189.

                                           4
       Case 3:17-cv-00101-RDM Document 443 Filed 03/03/20 Page 9 of 27




Ten days later, Dr. Ang provided “a couple of quick bubbles” about a single topic.

Id. at A188. She left the CFPB less than a month later. See Doc. 393 Ex. A ¶ 7.

B. Dr. Ang’s Role in This Litigation

      Dr. Ang’s expert report in this matter rebuts conclusions reached by the

CFPB’s expert, Dr. Charles Mullin, regarding interest costs to Navient borrowers

who enrolled in forbearance rather than IDR plans. Feb. 20 Hrg. Tr. at 264. In

preparing this report, Dr. Ang relied on her general knowledge of federal student

loan policy and regulations, as well as a large dataset of borrower- and transaction-

level information produced in this litigation. Id. at 267-268. Dr. Ang’s report does

not include any criticism of the sufficiency of the borrower data requested by the

CFPB and analyzed by Dr. Mullin. Id. at 273-74. Rather, it points out flaws in Dr.

Mullin’s methodologies for analyzing that data, including his unfounded

assumptions regarding borrower incomes and his failure to account for the various

factors affecting the relative costs and benefits of forbearance and IDR plans. Id.

at 264; 272-73. This analysis adheres closely to an article Dr. Ang published in

March 2017, shortly after the CFPB filed its Complaint, in which she demonstrated

the difficulty of predicting ex ante whether forbearance or IDR would prove a

better long-term option for borrowers. Id. at 311:11-23; Doc. 393 Ex. A at 33.

                                   ARGUMENT
      Expert disqualification is a “drastic measure” that should be imposed “only


                                          5
       Case 3:17-cv-00101-RDM Document 443 Filed 03/03/20 Page 10 of 27




 hesitantly, reluctantly, and rarely.” Hewlett-Packard Co. v. EMC Corp., 330 F.

 Supp. 2d 1087, 1092 (N.D. Cal. 2004). The CFPB has failed to demonstrate that

 this extraordinary remedy is warranted here.

I.     THE CFPB HAS FAILED TO DEMONSTRATE THAT DR. ANG
       RECEIVED SPECIFIC, CONFIDENTIAL, AND SUBSTANTIALLY
       RELEVANT INFORMATION WARRANTING HER
       DISQUALIFICATION.

       Where a party seeks to disqualify an adversary’s expert witness due to the

 party’s prior employment of the expert, the two-part conflict-of-interest test

 applies. See Greene, Tweed of Del., Inc. v. DuPont Dow Elastomers, LLC, 202

 F.R.D. 426, 429 (E.D. Pa. 2001); see also Doc. 393 at 3 (collecting cases applying

 this test).2 Under this test, the party seeking disqualification must establish both

 that it had a confidential relationship with the expert and that the expert in fact



 2
  The CFPB has repeatedly suggested that a bright-line “side-switching” rule
 applies here. See Doc. 387 at 1-2; Doc. 425 at 1-2. As explained in Defendants’
 January 13, 2020 letter, the Bureau’s bright-line rule has been applied only in
 narrow circumstances not present here, and it has never been the sole basis for
 disqualification. Any such rule is inapplicable because Dr. Ang was not “retained
 as an expert by the adverse party in the same litigation.” See Doc. 393 at 5
 (quoting Rhodes v. E.I. Du Pont De Nemours & Co., 558 F. Supp. 2d 660, 664
 (S.D. W.Va. 2008)). We are aware of no case (and the CFPB cites none)
 disqualifying a former federal government employee based on the Bureau’s
 “bright-line” rule. To apply the Bureau’s rule in this context would run counter to
 Congress’s enactment of express statutory provisions governing the post-
 employment activities of federal employees. See 18 U.S.C. § 207; see also United
 States v. Medico Indus., Inc., 784 F.2d 840, 843 (7th Cir. 1986) (explaining that the
 purpose of § 207 is to prevent officials from “switching sides in a matter” (quoting
 H.R. Rep. No. 748, 87th Cong., 1st Sess. (1961)).
                                            6
      Case 3:17-cv-00101-RDM Document 443 Filed 03/03/20 Page 11 of 27




received “confidential information” relevant to the current litigation. Id. at 432. In

addition, courts applying this test have made clear that the party seeking

disqualification must show that the “confidential information” disclosed to the

former employee satisfies several criteria.

      First, the information in question must be “substantially related” to the

issues in the litigation. See Greene, Tweed, 202 F.R.D. at 430; see also Orion

Corp. v. Sun Pharm. Indus., Ltd., 2009 WL 5872982, at *3 (D.N.J. June 12, 2009)

(“In the context of expert disqualification, disclosure of ‘confidential information’

encompasses facts and ideas directly relating to or impacting the litigation in

issue.”) (emphasis added). As courts have widely recognized, such information

includes “discussion of the retaining party’s strategies in the litigation, the party’s

views of the strengths and weaknesses of each side, the role of each of the party’s

witnesses to be hired, and anticipated defenses.” Id. (quoting U.S. ex rel. Cherry

Hill Convalescent, Ctr., Inc. v. Healthcare Rehab Sys., Inc., 994 F. Supp. 244, 250

(D.N.J. 1997) (same); see also Koch Refining Co. v. Boudreaux MV, 85 F.3d 1178,

1181 (5th Cir.1996) (same); Fed. Trade Comm’n v. Innovative Designs, Inc., 2018




                                           7
      Case 3:17-cv-00101-RDM Document 443 Filed 03/03/20 Page 12 of 27




WL 1334830, at *7 (W.D. Pa. Mar. 15, 2018) (same). 3

      Second, the relevant confidential information disclosed to the expert must be

identified with specificity. “Conclusory assertions, unproven statements, or

generalized and vague allegations” regarding the information the expert may have

received are not sufficient. Innovative Designs, Inc., 2018 WL 1334830, at *8.

Similarly, “discussions between…counsel and experts do not carry the

presumption that confidential information was exchanged.” Return Mail, Inc. v.

United States, 107 Fed. Cl. 459, 465 (2012). Rather, disqualifying an expert

witness requires evidence of “specific and unambiguous disclosures” that if

revealed by an expert to an opponent “would prejudice the party” seeking

disqualification. Hewlett-Packard Co., 330 F. Supp. at 1087; see also Hess Corp.

v. Schlumberger Tech. Corp., 2018 WL 6618068, at *3 (S.D. Tex. Dec. 18, 2018)



3
 The CFPB argues that disclosure of protected information to an expert requires
disqualification “regardless of the content of that information.” See Doc. 425 at 2.
Indeed, the CFPB appears to assert that the mere fact that Dr. Ang received
material that the CFPB has now redacted on work product or deliberative process
grounds is sufficient to disqualify her. But that is not the law. The cases the CFPB
cites demonstrate that only disclosures substantially related to and directly
impacting litigation issues warrant disqualification. In Wang Labs., Inc. v. Toshiba
Corp., for example, the court disqualified an expert who had received a “lengthy,
detailed memorandum” concerning the patents at issue and a letter outlining the
attorney’s views on potential defenses to the lawsuit. 762 F. Supp. 1246, 1247,
1249 (E.D. Va. 1991). Similarly, in Cordy v. Sherwin-Williams Co., the
disqualified expert received “a three ring binder containing the investigation
conducted by plaintiff’s counsel” as well as “a cover letter with counsel’s
impression of the case.” 156 F.R.D. 575, 577 (D.N.J. 1994).
                                          8
      Case 3:17-cv-00101-RDM Document 443 Filed 03/03/20 Page 13 of 27




(no disqualification where party “fail[ed] to cite any specific confidential

information” disclosed to expert) (emphasis added).

      Third, the specific, substantially relevant information to which the expert

was privy must be information that “remains confidential.” See, e.g., Crenshaw v.

MONY Life Ins. Co., 318 F. Supp. 2d 1015, 1027 (S.D. Cal. 2004) (expert not

disqualified where information disclosed did not exceed facts encompassed by

plaintiff’s complaint). Disqualification is not required where the purportedly

confidential information was subsequently provided to the opposing party. See

Hewlett-Packard Co., 330 F. Supp. 2d at 1097 (no disqualification where allegedly

confidential information was part of “the parties’ extensive disclosures” during

litigation). Similarly, an expert’s receipt of information that later becomes

“discoverable” or “publicly-available” does not warrant disqualification. See

Innovative Designs, Inc., 2018 WL 1334830, at *9.

      The CFPB has failed to demonstrate that Dr. Ang received any information

that could trigger disqualification under the two-part test. The Bureau’s evidence

at the hearing focused on a mere four episodes during Dr. Ang’s employment at the

Bureau that allegedly touched on the Navient matter. But the evidence as to each

of these episodes failed to demonstrate any disclosure of specific, confidential

information relevant to the CFPB’s claims in this case. To the contrary, the

evidentiary record shows that any information Dr. Ang received fell well short of

                                          9
      Case 3:17-cv-00101-RDM Document 443 Filed 03/03/20 Page 14 of 27




the information contained in the Bureau’s publicly filed Complaint.

      A.     The CFPB’s 2013 Request for Payment Allocation Data is Irrelevant
             to this Lawsuit.

      The first episode cited by the CFPB, which encompasses Exhibits 1-9 and

42-44 and related testimony, satisfies none of the criteria required for

disqualification. Most importantly, the data request described in these exhibits has

no relationship—much less a “substantial[]” relationship—to any issue in this

litigation. See Greene, Tweed, 202 F.R.D. at 429. The request sought information

regarding late fees charged as a result of Navient’s methodologies for allocating

partial payments across a borrower’s various loans. See CFPB Ex. 6; Feb. 20 Hrg.

Tr. at 74:17-19 (testimony by Ms. Kambara). 4 There is no such claim in this

litigation. And while some Bureau witnesses referred to this as a “payment

processing” issue, see, e.g., Feb. 20 Hrg. Tr. at 85:13-18 (testimony by Mr.

Critchfield), 204-205 (testimony by Ms. Lesser), the issue has nothing to do with

the actual “payment processing” claim in the lawsuit, which focuses on alleged

errors Navient made in implementing borrower instructions and “the time that


4
  As Mr. Critchfield testified, this was an issue that the “[Federal Deposit Insurance
Corporation (“FDIC”)] went after . . . in a separate suit.” See Feb. 20 Hrg. Tr. at
110:22-25. In May 2014, Navient entered into a consent order with the FDIC to
resolve the agency’s claim that its allocation methodologies resulted in unlawful
late fee charges. See FDIC, “FDIC Announces Settlement with Sallie Mae for
Unfair and Deceptive Practices and Violations of the Servicemembers Civil Relief
Act” (May 13, 2014), available at https://www.fdic.gov/news/news/press/2014/
pr14033.html.
                                           10
       Case 3:17-cv-00101-RDM Document 443 Filed 03/03/20 Page 15 of 27




[borrowers] expended” seeking to correct those alleged errors. See Compl. ¶¶ 97-

112; Ex. A (Plaintiff’s Seventh Supplemental and Amended Initial Disclosures) at

6. 5

       Apart from the irrelevance of this episode to the litigation and Dr. Ang’s

report, the CFPB also has failed to show that any communications with Dr. Ang

involved the disclosure of “specific” confidential information, see Hewlett-

Packard Co., 330 F. Supp. at 1087, that “remains confidential,” see Crenshaw, 318

F. Supp. at 1027. The data request shared with Dr. Ang was itself sent to Navient,

see Ex. 5, and thus is no longer “confidential” material. Further, general

statements by Bureau witnesses that Dr. Ang may have participated in a discussion

of the “goals” and “legal theories” for the data request are entitled to no weight

given the witnesses’ inability to recall any specific information shared during these




5
  Attempting to sidestep the irrelevance of the October 2013 data request to any
issues in this case, the CFPB has sought to draw a parallel between its decision not
to bring certain claims against Navient and decisions by Navient regarding what
defenses to raise against the CFPB’s claims. See, e.g., Feb. 14 Hrg. Tr. at 17; Feb.
20 Hrg. Tr. at 400-01. This nonsensical comparison ignores the fact that this
litigation—like any lawsuit—is defined by the four corners of the plaintiff’s
complaint. Although Navient may evaluate the strengths and weaknesses of
various defenses to the claims included in the CFPB’s Complaint, choosing to raise
some while discarding others, it remains limited to defending itself against claims
the CFPB actually brought in this lawsuit.
                                         11
      Case 3:17-cv-00101-RDM Document 443 Filed 03/03/20 Page 16 of 27




discussions.6 Thus, even if the October 2013 request were relevant to this lawsuit

(which it is not), the CFPB’s “conclusory assertions” regarding the information

shared with Dr. Ang fall short of the specific evidence required to disqualify an

expert. See Innovative Designs, Inc., 2018 WL 1334830, at *8.

      B.     Communications Related to the April 2014 CID Did Not Involve Dr.
             Ang’s Receipt of Confidential Information Substantially Related to
             this Lawsuit.

      The next episode, which includes Exhibits 10-12 and associated testimony,

likewise cannot support Dr. Ang’s disqualification, for several reasons. First, the

evidence shows that the only information Dr. Ang received were draft versions of

written report requests that were ultimately sent to Navient. See CFPB Ex. 11, at

A55-57. There is no evidence in the record of Ms. Anderson or anyone else

sharing any additional information about these requests, much less information

regarding Enforcement’s “strategies in the litigation” the “strengths and

weaknesses” of its case, or any other confidential information substantially




6
  Rather than identify any specific disclosures regarding “goals” or “legal
theories,” Mr. Critchfield testified only that information about such topics typically
“would” have been shared by enforcement attorneys “in most of the cases.” See
Feb. 20 Hrg. Tr. at 89:1-9. Similarly, Ms. Lesser could not specify any particular
information disclosed to attendees of these meetings, see Feb. 20 Hrg. Tr. at 215-
16, 234-37. Ms. Kambara likewise could not remember any specific facts about
these meetings beyond what is evident from the exhibits. See Feb. 20 Hrg. Tr.
52:17-21, 54-55, 58:3-7, 65:8-25.
                                           12
      Case 3:17-cv-00101-RDM Document 443 Filed 03/03/20 Page 17 of 27




relevant to the litigation. See U.S. ex rel. Cherry Hill, 994 F. Supp. at 250.7

      Moreover, none of the requests for written reports included in the final CID

and evidently shared with Dr. Ang have any bearing on the issues regarding IDR

and forbearance addressed in Dr. Ang’s report. See Grant Thornton, LLP. v.

F.D.I.C., 297 F. Supp. 2d 880, 883 (S.D. W. Va. 2004) (recognizing that

disqualification requires showing that information disclosed “has affected or will

affect the expert’s opinions”). Instead, they relate to the number of borrowers who

were denied cosigner release, the number of borrowers whose cosigners died or

went into bankruptcy, and disclosure of late fees. Ex. 12, A68-69. Indeed, Mr.

Critchfield, who appears with Dr. Ang on these communications, testified that he

did not, at any time, “recall working on income-based repayment plans or

forbearance . . . on the Navient case.” Feb. 20 Hrg. Tr. at 125:14-22. The only

topics he remembered discussing were “late payments and payment processing

orders.” Feb. 20 Hrg. Tr. at 125:19-22.

      Finally, like the October 2013 data request, the April 2014 CID is no longer

confidential because it was ultimately shared with Navient. See Hewlett-Packard

Co., 330 F. Supp. 2d at 1097 (information “disclos[ed]” to opposing party is not



7
  Although Mr. Critchfield and Ms. Lesser each testified regarding this episode,
their testimony did not reveal any facts not evident from the face of the documents.
See Feb. 20 Hrg. Tr. at 95-100 (testimony by Mr. Critchfield); Feb. 20 Hrg. Tr. at
212-13 (testimony by Ms. Lesser).
                                          13
      Case 3:17-cv-00101-RDM Document 443 Filed 03/03/20 Page 18 of 27




confidential). And there is no evidence Dr. Ang ever received, reviewed, or

discussed any data produced in response to the requests. Absent documents or

testimony indicating that Dr. Ang received confidential information substantially

related to the claims in this lawsuit, the handful of “thoughts” she contributed to

the document provide no support for the CFPB’s disqualification motion.

      C.     Communications Related to the April 2015 CID Did Not Involve Any
             Disclosure of Relevant Confidential Information.
      Exhibits 13-19 concern an episode during which Ms. Anderson requested

Dr. Ang’s assistance for an April 2015 CID to Navient. Like the earlier episodes,

the evidence as to this exchange fails to show that Dr. Ang received any

confidential information relevant to the issues in this case. Again, the only

evidence of any “specific” information conveyed to Dr. Ang was a draft of the CID

the CFPB subsequently sent Navient—that document is no longer confidential.

See Hewlett-Packard Co., 330 F. Supp. 2d at 1087, 1097.

      Moreover, while the CFPB’s exhibits suggest that Dr. Ang may have had

one or more discussions with Ms. Anderson regarding the CID, see CFPB Exs. 15,

16, 17, there is no evidence that any specific confidential information was

conveyed to Dr. Ang during discussions in March 2015. Nor is there any evidence

that Dr. Ang received information regarding the Bureau Enforcement’s “strategies

in…litigation,” or the “strengths and weaknesses” of Enforcement’s case against

Navient. See U.S. ex rel. Cherry Hill, 994 F. Supp. at 250. Indeed, Ms. Hartmann
                                         14
      Case 3:17-cv-00101-RDM Document 443 Filed 03/03/20 Page 19 of 27




could not describe any information that was discussed at these meetings, and Ms.

Anderson was not present at the hearing to testify regarding what was discussed.

Feb. 20, 2020 Hrg. Tr. at 175, 178-79.

      Moreover, Dr. Ang recalled that any such meeting concerned “resource

allocation” and how Ms. Anderson “was willing to have a dialogue about how to

think about data analysis and how to effectively work and interact with colleagues

in other divisions.” Feb. 20 Hrg. Tr. at 301-302. That description is consistent

with Dr. Ang’s contemporaneous e-mails regarding the discussion. For example,

Dr. Ang’s initial response to Ms. Anderson included general suggestions for how

Ms. Anderson should go about enlisting help from the Office of Research on

Enforcement matters. See Ex. 14 at A103. This advice included engaging an

“analyst” in the “full lifecycle” of a matter, rather than sending ad hoc requests.

Id. Similarly, the e-mail Dr. Ang sent to her supervisors after the meeting explains

her hope that the discussion would prove “useful” for “future interactions with

Enforcement,” and “encourages more structured thinking about strategies and

objectives.” CFPB Ex. 17, at A132-33.

      Although Dr. Ang’s e-mail mentions that Ms. Anderson “clarified the goals

of the CID,” there is no evidence that this “clarification” involved the

communication of any confidential information relevant to the issues in this

litigation. See CFPB Ex. 17 at A132. Because no other witness testified regarding

                                          15
      Case 3:17-cv-00101-RDM Document 443 Filed 03/03/20 Page 20 of 27




the discussion, the evidence in the record is limited to the description in Dr. Ang’s

e-mail, which states that Enforcement sought information that would allow “[r]ates

of entry into particular repayment categories [to] be compared.” Id. That objective

is not confidential, as the CID itself makes clear that Enforcement wanted

aggregate data regarding the number of borrowers enrolling in different repayment

options. See CFPB Ex. 19 at A151 (requesting data regarding “the total number of

borrowers” enrolled in various options). Moreover, there is no evidence that Dr.

Ang received any information Navient produced in response to this request.

Indeed, Dr. Ang appears on no further communications regarding data requests to

Navient. The record also does not show that Dr. Ang was privy to any “litigation

strategy” or other confidential information regarding how the CFPB sought to use

data produced in response to this request. See Hewlett-Packard Co., 330 F. Supp.

at 1096.8 Finally, the high-level, aggregate data requested in the 2015 CID bears

no resemblance to the massive set of borrower- and transaction-level data that was

produced by Navient in discovery and that Dr. Ang and Dr. Mullin each analyzed

in their respective expert reports.



8
 Whereas there is no evidence any such strategies were shared with Dr. Ang, the
CFPB’s Complaint makes plain its theory that the rate at which borrowers enrolled
in different options supports its “steering” claims. See, e.g., Compl. ¶ 50 (alleging
that “the number of borrowers that Navient enrolled in forbearance has generally
exceeded the number of borrowers enrolled in income-driven repayment plans”
and citing data regarding enrollment rates under those options).
                                           16
      Case 3:17-cv-00101-RDM Document 443 Filed 03/03/20 Page 21 of 27




      Absent specific evidence that her interactions with Ms. Anderson involved

the disclosure of any relevant confidential information, neither Dr. Ang’s cursory

edits to the April 2015 CID nor her high-level feedback for improving coordination

between Enforcement and the Office of Research support her disqualification.

      D.     Communications Related to Draft Servicing Standards Do Not Show
             That Dr. Ang Received Relevant Confidential Information.

      The final document the CFPB points to in support of disqualification—the

single e-mail chain in Exhibit 20—includes nothing approaching the specific and

substantially relevant confidential information required to disqualify an expert.

First, the document has at most an attenuated connection to the Navient matter. It

is evident from the face of the e-mail exchange that development of the “servicing

standards” represented a policy-driven effort directed by an official in the CFPB’s

Office for Students (Michael Pierce) rather than Enforcement. See CFPB Ex. 20,

at A188-89. 9 Indeed, not a single enforcement attorney is included on the e-mail

chain. Id.; Feb. 20 Hrg. Tr. at 157:23-25. Second, the CFPB’s proposed conduct



9
  The record shows that around the same period, the Office for Students was
working on another set of “guidelines . . . for student loan servicing” that were “not
specific to Navient.” See Feb. 20, 2020 Hrg. at 161; Defs.’ Ex. 7. This set of
standards was provided to the Department of Education, see id., and they were
ultimately incorporated into a public memorandum providing “policy direction for
the servicing of all federal student loans.” See Department of Education,
Memorandum from Ted Mitchell to James Runcie, “Policy Direction on Federal
Student Loan Servicing,” available at https://www2.ed.gov/documents/press-
releases/loan-servicing-policy-memo.pdf.
                                           17
            Case 3:17-cv-00101-RDM Document 443 Filed 03/03/20 Page 22 of 27




  standards were “eventually . . . sent to Navient,” see Doc. 387 at 3, and thus are no

  longer confidential in any relevant sense, see Hewlett-Packard Co., 330 F. Supp.

  2d at 1097.

            Finally, nothing in the record indicates that the accompanying e-mail chain

  contained the type of relevant confidential information warranting disqualification.

  To the contrary, Thomas Conkling, an economist in the Office of Research who

  participated in developing the standards, confirmed that the emails sent to Dr. Ang

  included nothing regarding “the strengths and weaknesses of [Enforcement’s] case

  against Navient,” the “defenses Navient might assert in litigation,” or “the various

  arguments [Enforcement lawyers] might make.” See Feb. 20, 2020 Hrg. at 158:1-

  15. Instead, like the CFPB’s other evidence, Dr. Ang’s input on the servicing

  standards—a “couple of quick bubbles” on what appears to be a single topic, see

  CFPB Ex. 20, at A188—is entirely consistent with her role as a research economist

  who had only episodic, limited, and technical involvement in such matters.

II.         THE BALANCE OF ADDITIONAL FACTORS WEIGHS AGAINST
            DR. ANG’S DISQUALIFICATION

            By failing to identify any specific disclosure of confidential information

  substantially related to the issues in this case, the CFPB has fallen far short of the

  ‘“high standard of proof’ to show that disqualification is warranted.” Grant

      Thornton, LLP, 297 F. Supp. 2d at 882. While that failure alone is sufficient to

      deny the CFPB’s request, the ultimate question before the Court is whether
                                              18
      Case 3:17-cv-00101-RDM Document 443 Filed 03/03/20 Page 23 of 27




permitting Dr. Ang to participate in this matter would in any way undermine “the

fairness and integrity of [these] proceedings.” See U.S. ex rel. Cherry Hill, 994 F.

Supp. at 248. Each of the “policy objectives” relevant to that inquiry weighs

against disqualification here. Id. at 252.

      First, the CFPB is in no way “prejudiced by [Dr. Ang’s] continued

participation in this litigation.” See id. As made clear in her declaration and

testimony, Dr. Ang’s expert report in this matter is focused on specific opinions

presented by the CFPB’s expert regarding the costs of forbearance compared to

income-driven repayment (“IDR”) plans. See Doc. 393 Ex. 1 ¶¶ 26-27; Feb. 20

Hrg. Tr. at 271-74. To rebut Dr. Mullin’s conclusions, Dr. Ang relied on her

expertise as an economist and information produced in this litigation—including

transaction-level data involving “millions if not billions of records” of Navient

borrowers. Id. at 268:17-25. Contrary to the CFPB’s misleading statement that

Dr. Ang’s report concerns “the exact same topics that she was assisting Bureau

attorneys with,” see Jan. 16 Hrg. Tr. at 36, none of Dr. Ang’s brief, episodic

interactions with these attorneys—in which she provided technical input on data

requests for aggregate information—had anything to do with analysis of borrower-

level data. 10 Having established no plausible relationship between Dr. Ang’s work



10
 As confirmed in her testimony, at no point during her tenure at the CFPB did Dr.
Ang review loan-level data for Navient or other servicers. Feb. 20 Hrg. Tr. at 396.
                                        19
      Case 3:17-cv-00101-RDM Document 443 Filed 03/03/20 Page 24 of 27




at the CFPB and the issues addressed in her expert report, the CFPB cannot claim

any prejudice from Dr. Ang’s participation in this case.

      Second, disqualifying Dr. Ang would cause Defendants significant

prejudice. Defendants engaged Dr. Ang based on her unique qualifications as an

economist with student loan policy experience. At this “late stage of the

litigation,” the exclusion of an expert with that type of “specialized knowledge”

would set Defendants back significantly in their years-long effort to reach the

merits of the CFPB’s claims and respond fully to the unfounded charges leveled by

the CFPB. See U.S. ex rel. Cherry Hill, 994 F. Supp. at 252.

      Finally, it bears mentioning that disqualification could significantly impair

Dr. Ang’s ability to “pursue [her] professional calling.” See Hewlett-Packard Co.,

330 F. Supp. 2d at 1095. Absent any indication that Dr. Ang even received

confidential information relevant to issues in this litigation—much less attempted

to use such information to obtain any advantage in this case—neither fundamental

fairness nor the integrity of these proceedings requires such a result.

                                  CONCLUSION

      For the foregoing reasons, the CFPB’s request to disqualify Dr. Ang from

participating as an expert in this matter should be denied.




                                          20
     Case 3:17-cv-00101-RDM Document 443 Filed 03/03/20 Page 25 of 27




Dated: March 3, 2020           Respectfully submitted,


                               /s/ Daniel P. Kearney
                               Jonathan E. Paikin (DC 466445) (pro hac vice)
                               Daniel P. Kearney (DC 977148) (pro hac vice)
                               Karin Dryhurst (DC 1034290) (pro hac vice)
                               Wilmer Cutler Pickering Hale and Dorr LLP
                               1875 Pennsylvania Avenue, NW
                               Washington, DC 20006
                               jonathan.paikin@wilmerhale.com
                               daniel.kearney@wilmerhale.com
                               karin.dryhurst@wilmerhale.com
                               Tel: 202-663-6000
                               Fax: 202-663-6363

                               Daniel T. Brier (PA 52348)
                               Myers Brier & Kelly, LLP
                               425 Spruce Street, Suite 200
                               Scranton, PA 18503
                               dbrier@mbklaw.com
                               Tel: 570-342-6100
                               Fax: 570-342-6147

                               Counsel for Navient Corporation, Navient
                               Solutions, LLC, and Pioneer Credit Recovery,
                               Inc.




                                   21
      Case 3:17-cv-00101-RDM Document 443 Filed 03/03/20 Page 26 of 27




                     CERTIFICATE OF WORD COUNT


      I hereby certify pursuant to Local Rule 7.8(b)(2) that the foregoing

document is 5,028 words. Pursuant to Local Rule 7.8(b)(3), the length of this

document complies with the prior authorization of the Court. See Doc. 434.

                                      /s/ Karin Dryhurst
                                      Karin Dryhurst (DC 1034290) (pro hac vice)
                                      Wilmer Cutler Pickering
                                        Hale and Dorr LLP
                                      1875 Pennsylvania Avenue, NW
                                      Washington, DC 20006
                                      karin.dryhurst@wilmerhale.com
                                      Tel: 202-663-6000
                                      Fax: 202-663-6363
      Case 3:17-cv-00101-RDM Document 443 Filed 03/03/20 Page 27 of 27




                         CERTIFICATE OF SERVICE


      I hereby certify that on March 3, 2020, I filed the foregoing document with

the Clerk of Court using the CM/ECF system, which will send notification of such

filing to all counsel of record who are deemed to have consented to electronic

service:

                                      /s/ Karin Dryhurst
                                      Karin Dryhurst (DC 1034290) (pro hac vice)
                                      Wilmer Cutler Pickering
                                        Hale and Dorr LLP
                                      1875 Pennsylvania Avenue, NW
                                      Washington, DC 20006
                                      karin.dryhurst@wilmerhale.com
                                      Tel: 202-663-6000
                                      Fax: 202-663-6363
